DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. §119(a)-(d) by Application No. 2020103468771 filed 4/28/2020, which papers have been placed of record in the file.  
Claims 1-14 are pending. 


Election/Restrictions

Applicant's election with traverse of Group I in the reply filed on 10/2/2022 is acknowledged.  The traversal is on the ground(s) that a serious search burden is not imposed from claims 1-7 and 8-14 since they cover substantially the same search classes/subclasses. Applicant further states the Applicant understands that any prior art applied by the Examiner to reject the elected claims will not be similarly applied to reject the non-elected claims.  
This argument is found persuasive and the restriction requirement has been withdrawn. Specifically, a search of Group II specifically requires a search of Group I, and therefore a serious search burden does not exist. With regards a divisional application, any prior art can be applied in a divisional case, including but not limited to, the same prior art used in a parent case. 
The restriction requirement as set forth in the Office action mailed on 9/29/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 8-14 recite in part “… (1) mixing the biodegradable starch resin, polyethylene glycol, and calcium hydroxide by mass ratio to obtain a mixture…” However, it would be unclear how a mass ratio further limits the claim, since a specific mass ratio is not recited. 
	Appropriate correction and/or clarification is required. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. (CN 108587100).
The machine translation of CN 108587100 is provided with this office action. 
	Regarding claim 1: Xiao is directed to a bio-based UV-curable 3D printed resin comprising: Starch (equivalent to a starch resin polymer) 1-5 wt%, Radical initiator 1-5 wt%, Auxiliary agent of a leveling agent and defoamer 0.5-3 wt% (equivalent to an adjuvant), and Reactive diluent 5-10 wt%. 
When the aforementioned amounts are normalized to 100 wt% of the composition, the following amounts are determined to be within the scope of both Xiao and the present invention, i.e. starch 5 parts by weight (30 wt%), radical initiator 1 part by weight (6 wt%), auxiliary agent / adjuvant 0.5 part by weight (3% by weight), and reactive diluent 10 parts by weight (60 % by weight). Given that the composition of Xaio is within the amounts recited in claim 1, it is clear the amounts at least overlap. A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected a bio-based UV-curable 3D printed resin within the scope of claim 1. 
Regarding claim 3: Photoinitiators include 1173, 184, 907, TPO, 651, 819, 369.
Regarding claim 4: Auxiliary agents include leveling agent and defoamer. 
Regarding claim 5: The advection agent is any one of polydimethylsiloxane, polymethylphenylsiloxane and organic silicon modified polysiloxane.
Regarding claim 6: The advection agent is any one or a combination of BYK-UV333, MOK-2120 and B-0520.
Regarding claim 7: The active diluent is any one or a combination of a plurality of isobornyl acrylate, tetrahydrofuran acrylate, isodecyl acrylate, tridecyl acrylate, polyethylene glycol (400) diacrylate [ PEG (400) DA ], cyclotrimethylolpropane methylal acrylate, 2-phenoxyethyl acrylate, cyclohexyl methacrylate and propoxylated (2) neopentyl glycol diacrylate.


Allowable Subject Matter

Claim 2 is allowed. 
Claims 8-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764